           Case 5:19-cv-08239-VKD Document 16-3 Filed 03/03/20 Page 1 of 2



     1
 1   Steven C. Vondran, [SBN 232337]
     THE LAW OFFICES OF STEVEN C. VONDRAN, PC
 2   One Sansome Street, Suite 3500
     San Francisco, CA 94104
 3   Telephone: (877) 276-5084
     Facsimile: (888) 551-2252
 4   E-mail: steve@vondranlegal.com
 5
     Attorneys for Defendant identified as IP Subscriber 76.102.26.213
 6
                         IN THE UNITED STATES DISTRICT COURT
 7
                           NORTHERN DISTRICT OF CALIFORNIA
 8
                                      SAN JOSE DIVISION
 9
10
         STRIKE 3 HOLDINGS, LLC.
11                                                  Case No. 5:19-cv-08239-VKD
12                Plaintiff,
                                                    Honorable Judge: Virgina DeMarchi
13       Vs.
14
         JOHN DOE subscriber assigned IP address    [PROPOSED] ORDER
15       76.102.26.213
16                                                  [Memorandum of points and
                  Defendant.                        authorities, and declaration or
17                                                  counsel filed concurrently]
18
                                                    Hearing
19                                                  Date: April 14, 2020
20                                                  Time: 10:00 AM
                                                    Courtroom: 2
21
22                                      ORDER
23
24
25
                                              1
26                                     [PROPOSED] ORDER
         Case 5:19-cv-08239-VKD Document 16-3 Filed 03/03/20 Page 2 of 2



     1
 1         The motion of defendant to quash the subpoena and dismiss the complaint with
 2
     prejudice came on regularly for hearing on__________________. Plaintiffs were
 3
 4   represented by _____________________________. Defendants were represented by

 5   ____________________________. The Court having considered the papers filed by the
 6
     parties, having heard argument and being fully advised, and good cause appearing
 7
 8   therefor, it is ORDERED that the motion be, and the same hereby is GRANTED without

 9   further leave to amend; the subpoena is QUASHED and it is further ORDERED,
10
     ADJUDGED and DECREED that this action be, and the same hereby is, DISMISSED
11
12   WITH PREJUDICE.
13         Alternatively, the Court ORDERS a protective Order be entered preventing
14
     Plaintiff from providing any personally identifying information about Defendant to the
15
16   Court or any third party, except under seal.
17
18
     IT IS ORDERED
19
20   Dated:
21                            _______________________________
22                                United States District Judge
23
24
25
                                               2
26                                     [PROPOSED] ORDER
